Citation Nr: 1648442	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  02-10 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date for a total rating based on individual unemployability (TDIU) prior to November 21, 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1996.

The claim for a TDIU arises from claims for increased ratings filed in April 2001. During the appeal of the claims for increased ratings, the Veteran raised a claim for a TDIU rating and in January 2005, the RO granted the claim with an effective date of November 21, 2002.  In August 2008, a Board decision noted the grant of a TDIU rating and concluded that the issue was no longer before the Board as the Veteran did not appeal the effective date for the award.  That conclusion appears to have been erroneous as such conclusion failed to consider AB v. Brown, 6 Vet. App. 35, 38 (1993).  This case found that claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded. In this case, the maximum benefit allowable would include a 100 percent rating based on meeting the criteria for a TDIU rating.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the above, in March 2014, the Board noted that evidence in the claims file raised a claim for a TDIU rating based solely on the Veteran's service-connected psychiatric disability, adjustment disorder, and based solely on the Veteran's service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  The Board clarified that it had jurisdiction over the TDIU issue under Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was noted that in a January 2005 rating decision, the Veteran was awarded a TDIU rating, effective from November 21, 2002, but that as the Veteran filed increased rating claims for the service-connected psychiatric disorder and for the service-connected right multiple spontaneous pneumothorx on April 12, 2001, the issue of whether a TDIU rating was warranted for any time period from April 12, 2001 to November 20, 2002 remained a viable issue.  

The Veteran testified at a hearing conducted at the Central Office before the undersigned Veterans Law Judge in January 2006.  A transcript of those proceedings has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required in this instance.

An Informal Hearing Presentation (IHP), dated August 2016, from the Veteran's representative indicates that the Veteran was enrolled in college and vocational rehabilitation from 2001 to 2002.  The virtual claims file contains a March 1996 application for VA vocational rehabilitation benefits and a December 2001 notification letter concerning the Veteran's vocational rehabilitation subsistence allowance.  However, the Veteran's VA vocational rehabilitation folder has not been associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, such folder must be associated with the Veteran's virtual claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation folder and associate it with the electronic claims file.

2.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




